0*4C W. Ckrisiofh^r PftA,&,                                  3~J>-£S^


-^h S&nrdnc you, /ny C^y Of- Me. /•^vTvt-a-Ae. lltfuesr T^v Ljttkcff/Ou)!




/lu^ JcII'clAS, 1ht$ f6wf/9irus fc Co^r-i-O'f d/op-uts j)/^rt&-e.rl Of- ?P_

k^M-a. kvi^wf fit ^ocfS-^d^J^i M CJuiLSkAjlluui
(j.SAr^tU 1$ fespwsibb -f*^ {ho cU/ifS-rfce, /oktn} frf Hid u)L{lid/Au}(,
"tk'n h ft KiLcUh^ d[ >^i. deed*. To 6u^' iPi-ujj- &-L-L /-/tt /lUcesstdsy
                                                                    c>v>




                                   'R±U~\- miiiUif /4Uf4r/Ju—


                                    3gLo ?m &rij
                                   6-Uv^f/$MjJU6S-J6 3T.iO-

               FILED IN
       1ST COURT OF APPEALS
            HOUSTON. TF"f


        MAR-6 2015
      CHRISTOPHER k. HRINE

     CLEF
TEXAS DEPARTMENT OF CRIMINAL                                                                     INMATE REQUEST FOR WITHDRAWL
INMATE TRUST FUND                                                  . ] Transfer within TF        Unit   Inmate
date raL^D&jElCTJgD
PLEASEUSEABulwESSSEEENVELOPE                                       r^i OutS.de
                                                                   DH  n . •* dPurchase
                                                                                   h            HEEl
                                                                                                »—4iJ           Sj9na,ure
                                                                                                                ^
   DO NOT FOLD, STAPLE OR TAPE                                     •      0lher                                 Review                       _
   Use Black or Dark Blue Ink.                                            Print CAPITAL letters and numbers block
               |1        -D''. i   M:v;-r-r:                             style inside square without touching sides.


   OOl? 3 Q H.V                                                                                                 p j          Approving Officer Signature
                                   iMr/Mr i/.srr;.'.\tr                                                                •'iST '.'AMI              iJJ"   '.!!




                                                                                            £ 0 & e- C +                                                m
   jiji i     noaAWV —i                    [-•tJi-.Nrs-| i--.:i)


                     O         ^*              f\   T)                 wniTTF.N AMOUNT   {(Jtethj fujLDtlUrS^6/^-
                                                                                                                                                               flight Thumb Pnnl




  C.Q,'&tOtArjt*fil\ttf Clstndt 30/ fAMrlt^S-f, fk,i-hflf,T*T)0DI~JDM
   PAYEE'SADDRESS?                             STREET                         APT. NO.          CITY                STATE              ZIP
    -1-0025 (HEV 1/12)
 -.1
-.1
 o
 n
M
M
O
0«
0'
ti)
•1)



            >•


            0

       2
            2
       73   0

       N
       -
            §g
       T3   ,i
       2
       w
            d
            *
            a
       NV *